Citation Nr: 0201016	
Decision Date: 01/30/02    Archive Date: 02/05/02

DOCKET NO.  00-10 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a nonservice-connected burial allowance and/or 
a plot or interment allowance.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1939 to 
October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 determination from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board previously remanded this case in March 2001 for 
further development.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  During his lifetime, the veteran was service connected 
for a fracture of the right fifth metacarpal and for a 
tonsillectomy; both disabilities were rated as 
noncompensable.  

3.  The veteran died in February 1999 due to an upper 
gastrointestinal hemorrhage resulting from an antral ulcer.  

4.  At the time of his death the veteran was not receiving 
pension or compensation benefits.  

5.  There was no claim or claims for compensation or pension 
pending at the time of death that would have resulted in an 
award of compensation or pension.  

6.  The veteran did not die while in a VA medical center, 
domiciliary, or a nursing home, or at a facility under 
contract with the VA, or while traveling under proper prior 
authorization and at VA expense to a specified place for the 
purpose of examination, treatment or care.  

7.  The veteran was not discharged from service due to a 
disability incurred in or aggravated in the line of duty, and 
he is not buried in a state or national cemetery.  


CONCLUSION OF LAW

The requirements for entitlement to a nonservice-connected 
burial allowance and/or a plot or interment allowance are not 
met.  38 U.S.C.A. §§ 2302, 2303 (West 1991 & Supp. 2001), 
5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.1600; 3.1604, 
3.1605 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  See 38 C.F.R. §§ 3.1600(a), 
(b).  

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  
38 U.S.C.A. § 2302 (West 1991); 38 C.F.R. § 3.1600 (2001).  
If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid.  38 C.F.R. § 3.1600(a). 

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: 

(1) At the time of death the veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or 

(2) The veteran has an original or reopened claim for either 
benefit pending at the time of the veteran's death, and (i) 
In the case of an original claim there is sufficient evidence 
of record to have supported an award of compensation or 
pension effective prior to the date of the veteran's death, 
or (ii) In the case of a reopened claim, there is sufficient 
prima facie evidence of record on the date of the veteran's 
death to indicate that the deceased would have been entitled 
to compensation or pension prior to date of death; or 

(3) The deceased was a veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines, (i) 
That there is no next of kin or other person claiming the 
body of the deceased veteran, and (ii) That there are not 
available sufficient resources in the veteran's estate to 
cover burial and funeral expenses.  38 C.F.R. § 3.1600(b); 
see 38 U.S.C.A. § 2302(a).  

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. 
§ 1701(3)) or in a non-VA facility (as described in 
38 U.S.C.A. § 1701(4)) for hospital care under the authority 
of 38 U.S.C.A. § 1703.  38 C.F.R. § 3.1600(c).  If a veteran 
dies enroute while traveling under proper prior authorization 
and at VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA.  38 C.F.R. § 3.1605(a). 

When a veteran dies from nonservice-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject, in part, to the following conditions: 

(1) The deceased veteran is eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c); or 

(2) The veteran served during a period of war and the 
conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state veterans' cemetery) are met; 
or 

(3) The veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that the VA has determined, in connection 
with a claim for monetary benefits, that the disability was 
not incurred in line of duty); and 

(4) The veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States.  
38 U.S.C.A. § 2303 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.1600(f) (2001). 


Factual Background and Analysis

The appellant submitted her application for burial benefits 
in March 1999.  She specified that she was not claiming that 
the cause of death was service connected.  

In March 1999 the RO notified the appellant that her claim 
for burial benefits and a plot or interment had been denied.  
The appellant appealed, indicating in her statements that she 
should be entitled to burial benefits by virtue of his 
military service.  

After a careful review of the evidence in this case, the 
Board concludes that the requirements for a burial allowance 
have not been satisfied.  

In this case, the death certificate listed the cause of death 
as an upper gastrointestinal hemorrhage resulting from an 
antral ulcer.  At the time of his death, the veteran was an 
inpatient at the University of Texas Health Center.  

Thus, at the time of his death, the veteran was not receiving 
treatment under the authority of VA, and was not hospitalized 
or traveling under VA authority.  Further, the veteran died 
at a private facility and nothing in the record suggests that 
the facility was under contract with VA.  38 C.F.R. 
§§ 3.1600(c), 3.1605.  

The veteran was not in receipt of pension benefits at the 
time of his death, nor would he have been in receipt of such 
benefits.  The RO granted entitlement to pension in April 
1998 effective from March 1, 1997.  However, it was also 
indicated that pension payments were not authorized effective 
March 1, 1998 in light of the veteran's countable income 
exceeding the maximum annual amount.  
Thus, pension benefits were only granted for a limited period 
of time and were terminated effective March 1, 1998.  
Therefore, pension benefits were not being paid at the time 
of the veteran's death.  38 C.F.R. § 3.1600(b)(1).  In 
addition, there was no claim or claims for pension pending at 
the time of death.  38 C.F.R. § 3.1600(b)(2).  

During the veteran's lifetime, service connection was granted 
for two disabilities: a fracture of the right, fifth 
metacarpal and a tonsillectomy.  While the record shows that 
the veteran was service connected for two disabilities during 
his lifetime, the record also shows that both disabilities 
were rated as noncompensable.  As a result, compensation was 
not being received for either of these disabilities at the 
time of the veteran's death.  38 C.F.R. § 3.1600(b)(1).  



In addition, there was no claim or claims pending at the time 
of death that would have resulted in an award of service 
connection.  38 C.F.R. § 3.1600(b)(2).  

The appellant did not indicate on her March 1999 application 
for burial benefits, and there is no other indication in the 
record, that the veteran's body is held by a State or 
political subdivision of a State and there is no next of kin 
or other person claiming the body and there are not 
sufficient available resources to cover burial and funeral 
expenses.  To the contrary, in March 1999 her application for 
burial benefits, she specified that the veteran was not 
buried in a cemetery owned by a state or the federal 
government.  Therefore, a burial allowance is also not 
warranted under 38 C.F.R. § 3.1600(b)(3).

For reasons similar to those set out above, the appellant is 
also not entitled to a plot or interment allowance.  The 
requirements for eligibility for a burial allowance have not 
been met, and the veteran was not buried in a state or 
national cemetery.  As noted above, the appellant specified 
in her March 1999 application for burial benefits that the 
veteran was not buried at a state owned cemetery.  38 C.F.R. 
§§ 3.1600(f)(1), (2), 3.1604(d)(1)(ii)-(iv).  

Finally, the record shows that the veteran was not discharged 
from service for a disability incurred or aggravated during 
the line of duty.  There is no documentation in the service 
records of the veteran being discharged from service because 
of such a disability.  Service medical records document 
treatment of various medical conditions (not including the 
disabilities listed on the death certificate); however, 
separation examination found the veteran to have no defects.  
Furthermore, the WD AGO FORM 53-55, Enlisted Record and 
Report of Separation, indicated that the reason for 
separation was demobilization.  38 C.F.R. 38 C.F.R. 
§ 3.1600(f)(3).  

As this discussion illustrates, the law and regulations 
concerning burial benefits are very specific as to the 
eligibility requirements for such benefits.  The Board 
appreciates the appellant's firm belief that she should be 
entitled to the benefits based on the veteran's service; 
unfortunately, the Board has no authority to act outside the 
constraints of the statutory and regulatory criteria.  

After a thorough review of all the evidence under the 
pertinent law and regulations, the Board can only conclude 
that there is no provision that could possibly permit a grant 
of these benefits on the facts of this case.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that in a case where the law is dispositive, the claim should 
be denied because of the absence of legal merit.  Sabonis v 
.Brown, 6 Vet. App. 426 (1994).  

Finally, the Board must point out that the appellant has not 
actually maintained in her arguments that entitlement exists 
under the governing law and regulations.  Rather the central 
thrust of her arguments is that the governing law and 
regulations should afford entitlement in light of the 
duration and character of the veteran's service.  Her dispute 
is therefore not with the decision of the adjudicators at the 
RO, but with the law and regulations themselves.  The Board, 
however, is bound by statute to follow the existing law and 
regulations and has no power to alter them.  38 U.S.C.A. 
§ 7104(c) (West 1991).  


Additional Matter: Duty to Assist and 
Compliance with the March 2001 Board 
Remand

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified as amended at 38 U.S.C. 
§ 5103 (West Supp. 2001)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C. § 5103A (West Supp. 2001)).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required in this 
case because there is no reasonable possibility that it would 
aid in substantiating her claim.  She has been notified of 
her procedural and appellate rights.  Furthermore, she has 
been provided with the laws and regulations pertinent to her 
claim, has been afforded the opportunity to present arguments 
in favor of her claim, and has in fact provided such 
arguments.  Moreover, the facts of this case are not 
disputed, and no further evidentiary development is needed, 
as the appellant's claim has been denied as a matter of law, 
and, as stated above, the appellant has been provided with 
notice of these laws.  Therefore, there is no reasonable 
possibility that any further assistance would aid in 
substantiating the claim.  66 Fed Reg. 45,620, 45,631 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159(d)(1), (3).  

Therefore, any change in the law brought about by the VCAA 
would have no effect on the appeal.  If every effort were 
taken to assist the appellant in obtaining relevant evidence, 
there would remain no reasonable possibility that such 
assistance could aid in substantiating this claim.  


Thus, the Board concludes that there is no further duty to 
assist the appellant in the development of her claim.  
38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed Reg. 45,620, 
45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(d)(1), (3).  

The Board also notes that this case was previously remanded 
in March 2001 for further development, including development 
under the VCAA.  A review of the record indicates that the 
development requested by the Board in its March 2001 remand 
has been completed.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Specifically, the RO sent a notice to the appellant notifying 
her of the VCAA (as noted in the June 2001 Supplemental 
Statement of the Case (SSOC)).  It also made a specific 
determination in the June 2001 SSOC that the VCAA had been 
complied with.  In addition, the RO obtained an additional 
certificate of death from the appellant.  Therefore, all 
development requested by the Board in its March 2001 has been 
completed.  Id.


ORDER

Entitlement to a nonservice-connected burial allowance and/or 
a plot or interment allowance is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

